Order entered November 21, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00198-CR

                        EDWARD FRANKLIN MANN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 86th Judicial District Court
                                Kaufman County, Texas
                         Trial Court Cause No. 17-10731-86-F

                                        ORDER
      The twelve-volume reporter’s record was filed July 15, 2019. On November 12, 2019,

court reporter Elizabeth Woods filed an amended volume 9 along with a letter explaining the

need for the amended volume. We STRIKE volume 9 of the July 15, 2019 reporter’s record and

ORDER the November 12, 2019 amended volume 9 filed in its place.


                                                   /s/   LANA MYERS
                                                         JUSTICE